Citation Nr: 1505051	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-29 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Appellant served on active duty training (ADT) from December 1963 to April 1964 as a member of the United States Army Reserve (USAR).  Documentation in the claims file indicates that, as a member of the USAR, he had additional periods of active and inactive duty for training (ACDUTRA and INACDUTRA), until his discharge in July 1985.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision by the Providence, Rhode Island, Regional Office (RO) of the United States Department of Appellant Affairs (VA), which denied the benefits sought on appeal.

The Board hearing at the RO the Appellant requested was scheduled for September 2013.  The Appellant, however, submitted a statement wherein he canceled his personal hearing, and he has not requested to reschedule the hearing. The hearing request is, therefore, considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

The Board remanded the case in December 2013 to the Appeals Management Center (AMC), Washington, DC, for additional development.

In addition to his paper claims file, the Appellant also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The documentation of record reflects that the Appellant bases his claim on an incident of acoustic exposure that occurred during a tour of either ADUCTRA or IACDUTRA in July 1984 (although it is reported in some places as having occurred in 1985).  The last Report of Medical Examination for Quadrennial conducted during the Appellant's USAR membership extant is dated in June 1980.  The National Personnel Records Center informed the AOJ via PIES that all information in its possession was provided to the AOJ.  There is no indication in the claims file that any inquiry was made of the U.S. Army Reserve Personnel Center in St. Louis, MO; or that alternate sources of records were considered.  This potential source of additional records should be exhausted before proceeding further.  Cf. Washington v. Nicholson, 19 Vet. App. 362 (2005).  


In accordance with the Board's previous remand, the appellant was afforded a VA examination in January 2014.  The examiner opined that the appellant's current hearing loss was less likely than not related to acoustic trauma reported by the Veteran.  The opinion was based in part on the absence of documented hearing loss in service as well as the absence of confirmation of the acoustic trauma reported by the Veteran.  The courts have repeatedly held; however, that there is no need for confirmation of the history reported by a service member.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to verify all of the appellant's service, and the types of that service, from January 1984 to July 1985, and especially in July 1984.

2.  The AOJ should search alternate sources, including the U.S. Army Reserve Personnel Center, to obtain any records, including treatment and examination records, pertaining to the appellant's service for the period June 1980 to July 1985; a report of an exit physical examination.

3.  The appellant should be informed of any records that cannot be obtained, of the efforts made to obtain the records, and what further actions will be taken with regard to the claim.

4.  After completing the development specified in the preceding numbered paragraphs, ask the examiner who conducted the January 2014 examination to review the claims file.  The examiner should respond to the following:

Is the appellant's current hearing loss or tinnitus caused, in whole or part, by an incident in July 1984, when a simulator exploded within three feet of his head?  The examiner should note that the appellant's report is competent evidence without the need for documentation in service treatment records; and that the absence of hearing testing in service cannot serve as the basis for a negative opinion.  

If the examiner finds that there are medical reasons for doubting the Veteran's report, the examiner should so state, and explain the basis for the conclusion.

Should the examiner advise the requested opinion cannot be rendered without an examination of the Appellant, or if the examiner is not available, the AOJ should arrange for a new examination.  The claims file must be provided for review by the examiner as part of the examination.

5.  If the decision remains in any way adverse to the Appellant, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Appellant need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Appellants' Appeals or by the United States Court of Appeals for Appellants Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Appellants Law Judge, Board of Appellants' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Appellants' Appeals is appealable to the United States Court of Appeals for Appellants Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

